Citation Nr: 1637124	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  12-23 226	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for deep vein thrombosis with residual venous stasis, persistent blood clots, swelling, and varicose veins of the right lower extremity, for the period from July 22, 2009, to July 5, 2012.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel





INTRODUCTION

The Veteran served on active duty from April 1997 to December 2004.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which, in relevant part, granted service connection for deep vein thrombosis with residual venous stasis, persistent blood clots, swelling, and varicose veins of the right lower extremity, and assigned a 10 percent disability rating, effective July 22, 2009.

In an August 2012 rating decision, the RO increased the disability rating for the Veteran's right lower extremity venous stasis disability to 20 percent, still effective July 22, 2009, and then assigned a 40 percent disability rating, effective July 6, 2012.

In the July 2012 substantive appeal, the Veteran's representative indicated that the Veteran was satisfied with the 40 percent disability rating that was assigned for the right lower extremity venous stasis disability, effective July 6, 2012, but that he desired to continue his appeal with respect to the issue of entitlement to a higher initial disability rating prior to July 6, 2012.  

The issues of entitlement to service connection for gastroesophageal reflux disease and for sleep apnea, including as secondary to service-connected right knee disability, and the issue of entitlement to a higher disability rating for status post right knee ACL repair with moderate instability were raised by the Veteran in a July 2016 VA Form 21-526EZ.  These issues, however, have not yet been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

From July 22, 2009, to July 5, 2012, the Veteran's right lower extremity venous stasis disability was manifest by symptoms of persistent edema and stasis pigmentation.


CONCLUSION OF LAW

The criteria for a 40 percent rating, but no higher, for deep vein thrombosis with residual venous stasis, persistent blood clots, swelling, and varicose veins of the right lower extremity have been met during the appeal period from July 22, 2009, to July 5, 2012.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2,  4.3, 4.7, 4.10, 4.104, Diagnostic Code 7121 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In this case, VA provided adequate notice in a letter sent to the Veteran in January 2010. 

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  While the Veteran reported during a June 2016 VA primary care consultation that he was seen by a private provider in approximately June 2014 for his vein condition, the Board notes that the treatment was rendered following the portion of the appeal period adjudicated herein; thus remand is not necessary to obtain the records.  Furthermore, the Veteran has not submitted or requested that VA assist him in obtaining the evidence.  VA provided an adequate examination as to the issue decided in this decision, as discussed herein.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.


II.  Entitlement to a Higher Initial Rating 

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.

In evaluating the severity of a disability, it is essential to trace the Veteran's medical history by considering the whole recorded history; thereby ensuring that a rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015); see Peyton v. Derwinski, 1 Vet. App. 282 (1991).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

When considering initial ratings, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  Fenderson v. West, 12 Vet. App 119 (1999).

If a disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

A claimant bears the burden of presenting and supporting a claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

Under Diagnostic Code 7121, post-phlebitic syndrome of any etiology warrants a 10 percent rating for intermittent edema or aching and fatigue after prolonged standing or walking, with symptoms relieved by elevation or compression hosiery.  A 20 percent rating is warranted for persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A maximum 100 percent rating is warranted for massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104.

Turning to the record, the Veteran was afforded a VA contracted examination for his right leg venous stasis disability in July 2010.  The examiner noted large visible and palpable varicose veins in the right lower leg, and that the leg was diffusely swollen.  While persistent edema was present, the edema was not board-like, no ulcers, stasis pigmentation, or eczema were found to be present.  The examiner noted that the Veteran's vein condition and right knee disabilities limited his physical activity, in that he could not kneel onto the right knee.  

The Veteran was later afforded a VA examination in July 2012, the report of which served as a basis for awarding him the higher 40 percent disability rating, effective July 5, 2012.  That examination report noted that in addition to signs and symptoms present during the July 2010 examination, the Veteran had incipient stasis pigmentation, noted as skin hyperpigmentation, and intermittent ulceration.  The Veteran also reported aching and fatigue in the leg after prolonged standing or walking.  

In a November 2010 notice of disagreement (NOD), the Veteran described having constant swelling of his lower right leg, and that he had no relief from wearing compression stockings, even with long periods of rest.  He additionally reported that he believed that stasis pigmentation was present.  He also reported having difficulty finding clothing to fit over the calf area of the leg due to the constant edema.  He further noted that he had significant hair loss due to a change in perfusion to the areas involved with the venous condition.  The Veteran additionally submitted color photographs of his right lower leg which appeared to show skin hyperpigmentation in the right lower extremity.  

Based on the evidence of record, the Board finds that a 40 percent disability rating is warranted for the entirety of the remaining portion of the appeal period from July 22, 2009, to July 6, 2012.  While there is some disagreement in the evidence with respect to whether the Veteran's right lower extremity venous stasis was manifest by stasis pigmentation, the Veteran's credible report in his November 2010 NOD that he believed such pigmentation to be present, is at least as persuasive as the July 2010 VA examination report that determined that no stasis pigmentation was present.  This is even more so due to the Veteran's competence as a result of his profession as a nurse.  The Veteran additionally submitted photos of the right lower extremity in November 2010 which appeared to show some hypopigmentation in the extremity.

Moreover, the Board notes that a May 2003 consultation report from a treating vascular surgeon, though dated prior to the appeal period, noted that the Veteran had persistent edema of the right lower extremity, and that he had a slightly bluish tinge or ecchymosis on his toes associated with his right venous stasis disability.  This discoloration would appear to be at least comparable to stasis pigmentation; therefore the evidence supports a finding that the Veteran has had symptoms suggesting of a 40 percent rating since before the beginning of the appeal period.  

While there is evidence of intermittent ulceration associated with the Veteran's venous stasis disability, the evidence does not indicate that he has persistent ulceration or massive board-like edema with constant pain at rest, in order to warrant a higher 60 percent or 100 percent disability rating.  

The Veteran has also been diagnosed as having varicose veins, however, it is noted that the criteria for such, which are set forth in Diagnostic Code 7120, are the same as those for post-phlebitic syndrome and to assign a separate rating would constitute impermissible pyramiding.


III.  Extraschedular Consideration and TDIU

The Board has considered the question of entitlement to an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The evidence in this case does not show that the symptoms associated with the Veteran's right lower extremity venous stasis present an exceptional disability picture.  Comparison between his symptoms and the criteria found in the rating schedule shows that the rating criteria reasonably describe his disability level and symptomatology-his persistent edema and stasis pigmentation are symptoms expressly contemplated by the schedular rating criteria.  While he also reported difficulty fitting clothing on his right calf, and functional impact on his ability to stand, walk, and bend down, he has not identified any symptoms not recognized by the rating criteria, or presented evidence showing how the rating criteria are inadequate.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  In addition to the right lower extremity venous stasis disability, service connection is also in place for depression, status post right knee anterior cruciate ligament repair with moderate instability, right knee osteoarthritis, residual right knee scars, and tinnitus.  However, the record does not reflect that this is an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of the Veteran's multiple service-connected conditions acting together with the one on appeal.  Thus, no basis for referring the case for an extraschedular consideration is presented in this case.

A claim for total rating based on individual unemployability (TDIU) due to service-connected disability is a potential part of an initial rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In the instant case, while the Veteran's has asserted some functional impact from his right lower extremity disability, he has not asserted that his right leg venous stasis disability has prevented him from employment.  Rather, the evidence, including specifically the July 2012 VA examination report, indicated that he maintained employment as a nurse.  In short, there is no evidence of record to suggest that the Veteran's service-connected venous stasis disability rendered him unemployable for the portion of the appeal period in question.  Thus, consideration of a TDIU is not warranted.

After careful consideration of all the evidence of record, the Board resolves reasonable doubt regarding the degree of disability in favor of the Veteran.  See 38 C.F.R. § 4.3 (2015).  Accordingly, the Board finds that a schedular rating of 40 percent for deep vein thrombosis with residual venous stasis, persistent blood clots, swelling, and varicose veins of the right lower extremity is warranted for the entirety of the appeal period from July 22, 2009, to July 5, 2012.



(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a 40 percent disability rating for deep vein thrombosis with residual venous stasis, persistent blood clots, swelling, and varicose veins of the right lower extremity is granted for the appeal period from July 22, 2009, to July 5, 2012, subject to the laws and regulations governing payment of monetary benefits. 



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


